Citation Nr: 0522287	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1998.  In April 2003, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing), and the case was remanded to the RO (via the 
AMC) for additional development in December 2003.  However, 
for reasons expressed below, it is again necessary to remand 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

The Board finds that further assistance is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).  

Subsequent to the December 2003 remand, additional evidence 
was received showing the veteran's evaluation at a Vet 
Center, with a resulting diagnosis of PTSD, based on a 
reported in-service stressor involving personal assault.  
Previously, the veteran had neither a diagnosis of PTSD of 
record, nor any allegations of personal assault.  Over a 
period of several sessions from November 2003 to January 
2004, a therapist at the Vet Center elicited a history of 
personal assault in service from the veteran, and, in April 
2004, he was referred to a specialist in sexual trauma at the 
same facility for further treatment.  However, records of any 
such treatment are not on file.  If extant, any such records 
of treatment by a specialist in the claimed disability must 
be obtained.  

Appellate consideration of the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a gastrointestinal disability is 
deferred pending the remand development.  Because one of the 
bases for that claim is that the condition is secondary to 
PTSD, the claim cannot be decided prior to a final decision 
on the issue of service connection for PTSD.  

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1.  All records of the veteran's treatment 
and/or evaluation at Vet Center #0219 from 
April 2004 to the present should be 
obtained and associated with the claims 
folder.  

2.  After receiving these records, the RO 
should take appropriate action depending 
upon the content of the records, i.e., 
obtaining any further records identified 
within, obtaining a medical opinion, etc., 
as applicable.  See 38 C.F.R. § 3.159(c). 

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If that 
claim is granted, the RO should also 
review the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a gastrointestinal disability, to include 
whether such disability is secondary to 
PTSD.  If either claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


